Citation Nr: 0425026	
Decision Date: 09/10/04    Archive Date: 09/16/04

DOCKET NO.  03-03 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date for 
educational assistance benefits under Chapter 35, Title 38, 
United States Code.   


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel








INTRODUCTION

The appellant in this matter is the veteran's daughter.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Muskogee, Oklahoma.   

By a February 2004 action, the Board remanded this case for 
additional development.  

For the reasons explained below, it is again necessary to 
return this case to the RO for further development.  This 
appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

In the instant case, the appellant requests an extension of 
the delimiting date beyond September 28, 2002, for 
Dependents' Educational Assistance benefits under the 
provisions of Chapter 35, Title 38, United States Code.     

Under the applicable law, Dependents' Educational Assistance 
benefits are provided pursuant to Chapter 35, Title 38, 
United States Code, to certain qualifying dependents of 
certain classes of veterans, including children in specified 
classes.  See 38 U.S.C.A. § 3501 (a)(1)(A)(ii) (West 2002).  
Under applicable regulation, each eligible person is entitled 
to educational assistance not in excess of 45 months, or the 
equivalent thereof in part-time training.  However, VA will 
not authorize an extension of entitlement except as otherwise 
provided by law.  The 45-month period of entitlement is any 
45 months within the period of eligibility, and the 45 month 
limitation may be exceeded only where no charge against the 
entitlement is made based on a course or courses pursued by a 
spouse or surviving spouse under the special assistance for 
the educationally disadvantaged program; or where special 
restorative training authorized under law exceeds 45 months.  
38 C.F.R. § 21.3044 (2003).

The evidence of record reflects that in August 2002, the 
appellant requested that the delimiting date for the awarded 
Chapter 35 benefits be extended beyond the established 
September 28, 2002 date.  By letter dated in September 2002, 
the appellant's request was denied on the basis that such an 
extension would have been in excess of the 45-month period of 
entitlement as established by 38 C.F.R. § 21.3044.  The 
appellant subsequently filed a timely appeal. 

By a February 2004 action, the Board remanded this case.  In 
the February 2004 decision, the Board stated that evidence 
necessary for appellate review was not of record, to include 
documentation of the establishment of Chapter 35 educational 
benefits.  Thus, the Board remanded this case and requested 
that the RO provide a comprehensive supplemental statement of 
the case (SSOC) to the appellant, detailing how the 45-month 
period of entitlement of Dependents' Educational assistance 
benefits was calculated.  The RO was further requested to 
detail the date the appellant's entitlement was established; 
the periods of her attendance at the educational facility and 
the number of credit hours; and the number and dates of any 
suspension of her educational efforts and their effect on her 
entitlement to Dependents' Educational Assistance benefits.  
All documents upon which the RO based their decision were to 
be included in the claims file.  

In May 2004, the RO issued an SSOC and provided a listing of 
how the appellant's 45 months of entitlement was used.  
However, the Board notes that there appears to be 
discrepancies between the periods of the appellant's 
attendance at an educational facility listed by the RO, and 
the periods of the appellant's attendance reported in a 
related enrollment certification (VA Form 22-1999), received 
by the RO on June 30, 2000.  In an enrollment certification 
from the Louisiana Tech University, received by the RO on 
June 30, 2000, it was noted that the appellant had enrolled 
in a course beginning on June 1, 2000, and ending on July 7, 
2000, and had received three credit hours.  It was also noted 
that the appellant had enrolled in a second course, beginning 
on June 5, 2000, and ending on June 23, 2000, and had 
received three credit hours.  Moreover, it was further 
reported that the appellant had enrolled in a third course 
beginning on July 10, 2000, and ending on August 15, 2000, 
and had received three credit hours.  However, the Board 
notes that in the May 2004 SSOC, it was indicated that the 
appellant had attended a course from June 1, 2000, to June 4, 
2000, had received three credit hours, and entitlement used 
was three days.  It was also noted that the appellant had 
attended a course from June 5, 2000, to June 23, 2000, had 
received six credit hours, and entitlement used was 19 days.  
In addition, it was further reported that the appellant had 
attended a course from June 24, 2000, to August 15, 2000, had 
received three credit hours, and entitlement used was one 
month and nine days.  Thus, the Board observes that the dates 
of the three courses noted in the enrollment certification, 
received by the RO on June 30, 2000, do not correspond with 
the aforementioned dates of the three courses listed in the 
May 2004 SSOC.     

In the May 2004 SSOC, the RO also referred to enrollment 
certifications (VA Forms 22-1999), received on October 12, 
1995, November 2, 1996, November 25, 1996, December 10, 1997, 
May 21, 1998, July 7, 1998, August 17, 1998, February 4, 
1999, June 10, 1999, March 14, 2000, June 30, 2000, March 7, 
2002, and May 31, 2002.  However, the Board notes that with 
the exception of the enrollment certifications received on 
June 30, 2000, and on March 7, 2002, none of the remaining 
enrollment certifications listed in the May 2004 SSOC were 
associated with the claims file, as requested in the February 
2004 Board remand decision.  In addition, in the May 2004 
SSOC, the RO also referred to notices of change in student 
status (VA Forms 22-1999b), received on March 13, 1997, May 
10, 1999, August 11, 1999, October 18, 1999, January 24, 
2000, and September 27, 2000.  However, the Board observes 
that with the exception of the notice of change in student 
status, received on September 27, 2000, none of the remaining 
notices of change in student status listed in the May 2004 
SSOC were associated with the claims file, as requested in 
the February 2004 Board remand decision.  Furthermore, the 
Board also notes that documentation available for review does 
not include verification of the veteran's period(s) of active 
service, a certificate of death (if appropriate), or a rating 
decision showing a total disability permanent in nature.  See 
38 C.F.R. § 21.3021(a) (1) (2003).  Thus, in light of the 
foregoing, it is the Board's determination that the RO has 
not complied with the instructions from the February 2004 
remand.  The Board observes that it is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the United States Court of Appeals for Veterans 
Claims (Court).  The Court has stated that compliance by the 
Board and the RO with remand directives is neither optional 
nor discretionary.  Where the remand of the Board or the 
Court is not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).      

Accordingly, this case is remanded to the RO for the 
following actions: 

1.  The RO should associate the veteran's 
claims file with the appellant's 
education folder, thereby associating 
documents that verify the veteran's 
period(s) of active duty service, as well 
as whether the veteran is either rated 
permanently and totally disabled, and/or 
if he is on active duty as a member of 
the Armed Forces and who is currently, 
and, for a period of more than 90 days, 
has been listed by the Secretary 
concerned as missing in action, captured 
in the line of duty by a hostile force, 
or forcibly detained or interned in line 
of duty by a foreign government or power.  
Any request to obtain the veteran's 
claims file should include the veteran's 
name and social security number.      

2.  The RO should once again reexamine 
the record, and provide a comprehensive 
SSOC to the appellant, detailing how the 
45-month period of entitlement of 
Dependents' Educational assistance 
benefits was calculated.  The SSOC will 
detail the date the appellant's 
entitlement was established, the periods 
of her attendance at the educational 
facility and the number of credit hours; 
and the number and dates of any 
suspension of her educational efforts and 
their effect on her entitlement to 
Dependents' Educational Assistance 
benefits.  All documents upon which the 
RO based their decision must be included 
in the appellate file, to specifically 
include enrollment certifications 
received on October 12, 1995, November 2, 
1996, November 25, 1996, December 10, 
1997, May 21, 1998, July 7, 1998, August 
17, 1998, February 4, 1999, June 10, 
1999, March 14, 2000, and May 31, 2002, 
and notices of change in student status 
received on March 13, 1997, May 10, 1999, 
August 11, 1999, October 18, 1999, and 
January 24, 2000.  In addition, the RO is 
specifically requested to explain any 
discrepancies between their reporting of 
a period(s) of the appellant's attendance 
at an educational facility, and the 
period(s) of the appellant's attendance 
reported in any related enrollment 
certification.  The appellant should be 
provided a reasonable period of time to 
respond to the issued SSOC.  Thereafter, 
the case should be returned to the Board.      



No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




